Citation Nr: 0431768	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  94-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for a psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased evaluation for a cervical 
spine disability, currently rated as 40 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
facial trauma, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

6.  Entitlement to service connection for loss of vision.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for a stomach disorder, 
as secondary to medication used to treat service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from June 5, 1982, to June 19, 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of (1) entitlement to service connection for a 
psychiatric disorder; (2) an increased evaluation for a 
cervical spine disability; (3) an increased evaluation for 
residuals of facial trauma; (4) entitlement to an increased 
(compensable) evaluation for sinusitis; (5) entitlement to 
service connection for loss of vision; and (6) entitlement to 
service connection for a stomach disorder, as secondary to 
medication used to treat service-connected disabilities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was denied by the RO in June 1991; 
the veteran received timely notice of that decision, but did 
not complete a timely appeal.

2.  The evidence received since the prior RO denial is 
sufficient to establish a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
would result in a different outcome of the claim.


CONCLUSION OF LAW

1.  The RO's June 1991 decision to deny service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2003); 38 C.F.R. §§ 20.302(a), 20.1103 (2003).

2.  The evidence received since the RO's last final denial is 
new and material and serves to reopen the veteran's claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2003); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In view of the 
favorable decision to reopen the veteran's claims on appeal, 
the Board finds that any failure on the part of VA to comply 
with the provisions of the VCAA has not resulted in prejudice 
to the veteran to the extent that the claims have been 
reopened.

Reopening the claim.  Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see generally Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment. 66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1991, the RO held that entitlement service connection 
for a neuropsychiatric disorder was not warranted.  The 
veteran did not perfect an appeal of the June 1991 decision, 
and it became final.  38 U.S.C.A. § 7105(c).

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a neuropsychiatric disorder.  For the veteran's claims to be 
reopened, evidence must have been presented, or secured, 
since the June 1991 RO decision which is relevant to, and 
probative of, the question of whether this disorder was 
incurred in or aggravated during his period of active duty, 
or related to a service-connected disability.

Relevant evidence of record at the time of the June 1991 RO 
decision consisted of the veteran's service medical records; 
various statements from the veteran; medical certificates 
from O. Muniz Echevarria, M.D., received in June 1984; 
medical records from the Bella Vista Clinic, received in May 
1984; medical certificates from Dr. E. Bonilla Torres, 
received in June 1984; various VA outpatient treatment 
records; a medical certificate from F. Zamora, M.D., received 
in August 1984; treatment records from Walter Reed Army 
Medical Clinic; a medical certificate from I. Perez, M.D., 
and treatment records from Aquadilla Hospital, dated from 
October 1990 to January 1991.  The RO concluded that this 
evidence did not reflect that the veteran's neuropsychiatric 
disorder was related to service or to a service-connected 
condition.

The RO notified the veteran in June 1991 that his claim for 
entitlement to service connection for a neuropsychiatric 
disorder had been denied because the evidence failed to 
relate his psychiatric condition to his service or to a 
service-connected disability.

Relevant evidence submitted since the June 1991 rating 
decision includes, most importantly, an April 2004 VA 
opinion.  The VA examiner's statement recounts the veteran's 
in-service trauma, and states in conclusion that, his 
"nervous disorder started after his trauma."  The examiner 
further indicated that the veteran "has episodes of severe 
depression and anxiety exacerbated by his . . . physical 
limitation."  The VA examiner's April 2004 statement appears 
to associate the veteran's psychiatric disorder with his in-
service injury.  Such a nexus opinion was not previously of 
record.  Consequently, it may be concluded that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for service connection for a 
neuropsychiatric disorder is reopened.

Adjudication of the veteran's claim for service connection 
does not end with the finding that the claim is reopened.  In 
determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  Prior to de novo review of the claim, the Board has 
identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder is reopened.


REMAND

The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the 
claims file and adjudicate the claim considering that 
evidence, as well as evidence previously of record.  In this 
case, an April 2004 VA opinion; a March 2004 medical 
statement from I. A. Acevedo-Marty, M.D.; and an April 2004 
private medical report, have recently been associated with 
the claims folder without a waiver, and have not yet been 
considered by the RO in adjudicating the claim on appeal.

Further, the Board notes that the veteran stated in an August 
2001 statement (VA Form 21-4138) that some of his VA 
treatment records are still outstanding.  Specifically, he 
requested the RO to obtain treatment records from the 
Mayaguez VAOPC.  As VA has a duty to request all available 
and relevant records from federal agencies, the Board finds 
that a search for additional medical records should be 
completed by the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because 
VA is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).

The Board also notes that it appears that complete treatment 
records from various private physicians are also outstanding.  
Specifically, complete treatment records from E. D. Soto 
Gonzalez, M.D.; I. Perez Munoz, M.D.; and I. A. Acevedo-
Marty, M.D., should be obtained and associated with the 
claims folder.

Additionally, the Board notes that the veteran's last VA 
sinus examination was conducted in July 2001.  In order to 
fulfill VA's duty to assist, a new examination should be 
conducted to assess the current nature and severity of the 
veteran's service-connected sinusitis.  

Additionally, the veteran has indicated that his in-service 
trauma has resulted in vision and hearing loss, and that the 
medication used to treat his service-connected disabilities 
has resulted in a stomach disorder.  As a layperson, the 
veteran is competent to provide evidence of the occurrence of 
observable symptoms and events during service; however, a 
layperson is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Given the veteran's testimony and the 
uncertainty as to the etiology of these claimed disorders, on 
remand he should be afforded an appropriate VA examination(s) 
to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 
217 (1993) (where there is a reasonable possibility that a 
current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The veteran should be requested 
to identify all medical 
professionals who have treated him 
for any disorder on appeal in the 
recent past.  The RO should obtain 
records from all sources identified.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the Mayaguez VAOPC 
since July 1993, from Dr. E. D. Soto 
Gonzalez, from Dr. I. Perez Munoz 
since 1988, and from Dr. I. A. 
Acevedo-Marty.  If records sought 
are not obtained, the veteran should 
be notified of the records that were 
not obtained, provided information 
as to the efforts taken to obtain 
them, and describe any further 
action to be taken.
	
3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
be afforded examinations by 
appropriate specialists to determine 
the nature and etiology any loss of 
vision, hearing loss, or stomach 
disorder.  The claims folder must be 
made available to the examiners for 
review.  The examiners should elicit 
from the veteran his account of the 
history of his vision loss, hearing 
loss, and stomach problems.  The 
examiners should identify all 
relevant pathology which is present 
and describe the nature and progress 
of any pathology which has been 
identified.  After reviewing the 
records and examining the veteran, 
the examiners are requested to 
express opinions as to the following 
questions:

?	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any diagnosed 
vision loss is related to active 
service.  The examiner should address 
intercurrent or nonservice-related 
causes, if any, and opine specifically, 
to the extent possible, on the extent 
to which vision loss is attributable to 
any incident in service.  The basis for 
the opinion should be included in the 
report.  Associate the report with the 
claims folder.  

?	Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any diagnosed 
hearing loss is related to active 
service.  The examiner should address 
intercurrent or nonservice-related 
causes, if any, and opine specifically, 
to the extent possible, on the extent 
to which hearing loss is attributable 
to any incident in service.  The basis 
for the opinion should be included in 
the report.  Associate the report with 
the claims folder.  

?	Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any 
currently identified stomach disorder 
is etiologically related to the 
medication used to treat service-
connected disorders, or is in any other 
way causally related to his period of 
active service?

4.  The RO should arrange for an 
appropriate VA examination to 
determine the severity of the 
veteran's sinusitis.  The examiner 
should review the pertinent medical 
records in the claims folder.  All 
necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, and 
objective clinical findings.  
Following the examination and a 
review of the record, the examiner 
should indicate whether the veteran 
has incapacitating episodes, near 
constant sinusitis and symptoms of 
headache, pain and tenderness of the 
sinuses as well as if there is a 
purulent discharge or crusting.  

5.  The RO then should re-adjudicate 
the veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



